                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

MEMPHIS A. PHILLIP RANDOLPH                   )
INSTITUTE, ET AL.                             )
     Plaintiffs,                              )
                                              )       Civil Action No. 3:20-cv-374
v.                                            )       Judge Richardson/Frensley
                                              )
TRE HARGETT, ET AL.                           )
     Defendants.                              )

                                             ORDER

        The Court held a status conference with the Parties on March 3, 2021. Per the Court’s

previous Order (Docket No. 124), discovery in this matter had been stayed pending the status

conference. The purpose of the status conference was to reevaluate the propriety of the stay and

consider any modification to the scheduling order in this case.

        For the reasons stated in the status conference, the Court’s previous order staying

discovery is vacated. The Parties may commence discovery in this matter. Per the guidance

provided by the Court, the Parties should attempt to phase discovery to maximize efficiencies.

The Court acknowledged the need to modify the scheduling order in light of the delays in this

action and pending dispositive motions. The Parties are directed to meet and confer with regard

to the schedule in this case and submit a proposed revised scheduling order prior to the current

deadline for the completion of fact discovery in this case.

        IT IS SO ORDERED.



                                                      JEFFERY S. FRENSLEY
                                                      United States Magistrate Judge




     Case 3:20-cv-00374 Document 131 Filed 03/04/21 Page 1 of 1 PageID #: 3102
